Citation Nr: 0432424	
Decision Date: 12/07/04    Archive Date: 12/15/04

DOCKET NO.  98-12 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an increased (compensable) rating for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Eric C. Conn, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The appellant had active service from January 1952 to 
September 1965 and December 1965 to November 1972.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision by the 
Indianapolis, Indiana, Regional Office (RO), which confirmed 
a noncompensable evaluation for bilateral hearing loss.  A 
September 1998 RO hearing was held.

In an August 1999 decision, the Board denied an increased 
(compensable) rating for bilateral hearing loss.  Appellant 
subsequently appealed that decision to the United States 
Court of Appeals for Veterans Claims (Court).  During the 
pendency of the appeal, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000) (codified at 38 U.S.C.A. § 5100 et seq. (West 2002)) 
became law.  By a subsequent Order, the Court vacated said 
August 1999 Board decision, and remanded the case for 
readjudication pursuant to the VCAA.

With respect to another procedural matter, in May 2002, the 
Board undertook additional development on that appellate 
issue, pursuant to authority granted by 67 Fed. Reg. 3,099, 
3,104 (Jan. 23, 2002) (codified at 38 C.F.R. § 19.9(a)(2) 
(2002)).  However, on May 1, 2003, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) in Disabled 
American Veterans v. Secretary of Veterans Affairs 
invalidated a portion of the Board's development regulations, 
specifically 38 C.F.R. § 19.9(a)(2), and (a)(2)(ii).  See 
Disabled American Veterans, et al., v. Secretary of Veterans 
Affairs, 327 F. 3d 1339 (Fed. Cir. 2003).  Consequently, in 
light of that Federal Circuit case, in July 2003, the Board 
remanded said appellate issue to the RO for additional 
evidentiary development.  

This appeal is being REMANDED to the RO, via the Appeals 
Management Center in Washington, DC.  VA will provide notice 
if further action is required on appellant's part.


REMAND

The evidentiary record indicates that appellant was last 
afforded a VA audiologic examination in February 2003.  The 
audiologic test results revealed that average pure tone 
thresholds were 50 decibels in the right ear and 43 decibels 
in the other ear with speech recognition ability of 92 
percent, bilaterally.  

However, subsequent private medical records reveal that in 
April 2004, left ear otitis media and Eustachian tube 
dysfunction were assessed.  In July 2004, appellant 
complained of left ear hearing loss since April.  The left 
ear had an immobile [eardrum] with effusion.  Audiologic test 
results revealed that average pure tone thresholds were 25 
decibels in the right ear and 45 decibels in the other ear 
with speech recognition ability of 92 and 68 percent, 
respectively.  In August 2004, the left tympanic membrane was 
flat and dull, with decreased mobility consistent with serous 
effusion.  A left ear tympanostomy tube with removal of 
serous effusion was tentatively scheduled.  

In a September 2004 written statement, appellant reported 
that in late August, a left ear operation had been performed; 
that he intended to forward the results to the RO; and that 
although he had requested that VA afford him a hearing test, 
VA had not responded.  Since the evidentiary record indicates 
that appellant's auditory acuity may have worsened since his 
last VA audiologic examination in February 2003, it is the 
Board's opinion that the RO should arrange for another such 
examination to determine the current nature and severity of 
his bilateral defective hearing disability.

Accordingly, the case is REMANDED for the following:

1.  The RO should request appellant 
to provide any VA or non-VA clinical 
records pertaining to defective 
hearing disability treatment (not 
already submitted) that he may have 
in his possession, as well as the 
complete names and addresses of any 
physicians or medical facilities 
which have provided him such 
treatment.  All available, clinical 
records of such treatment should be 
obtained from the specified health 
care providers.  If other surgery 
records are available, they should 
be obtained.  The appellant should 
be requested to sign and submit 
appropriate consent forms to release 
any private medical reports to the 
VA.  Any records obtained should be 
associated with the claims folder.

2.  The RO should arrange a VA 
audiologic examination to determine 
the nature and current severity of 
appellant's service-connected 
bilateral defective hearing 
disability.  The audiologist should 
review the entire claims folder 
prior to the examination.  The 
examination should be conducted in 
accordance with applicable 
provisions for rating hearing 
impairment, with complete 
examination results associated with 
the claims folder.  The degree of 
any functional impairment or 
interference with daily activities 
by the service-connected bilateral 
defective hearing disability should 
be described in adequate detail.

3.  The RO should review any 
additional evidence and readjudicate 
the issue of an increased 
(compensable) rating for bilateral 
defective hearing, with 
consideration of applicable 
statutory and regulatory provisions.  
The RO should also consider the 
potential applicability of 38 C.F.R. 
§ 3.321(b)(1) (2003), pertaining to 
extraschedular evaluation.  

To the extent the benefit sought is not granted, the 
appellant and his attorney should be provided with a 
supplemental statement of the case and afforded a reasonable 
opportunity to respond thereto.  Thereafter, the case should 
be returned to the Board for further appellate review, if in 
order.  No action is required of the appellant until he is 
notified.  The Board intimates no opinion as to the ultimate 
outcome in this case by the action taken herein.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




